884 F.2d 581
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Dale Wayne HOLCOMB, Defendant-Appellant.
No. 89-1939.
United States Court of Appeals, Sixth Circuit.
Aug. 21, 1989.

Before RALPH B. GUY, Jr., BOGGS and ALAN E. NORRIS, Circuit Judges.

ORDER

1
The defendant appeals the jury verdict finding him guilty of six counts of failure to file income tax returns.  As part of his notice of appeal, he moves for release on bond pending appeal.  The government opposes that motion.


2
The jury returned the verdict on June 22, 1989.  The district court on the same day revoked the defendant's bail and set a sentencing hearing for August 24, 1989.  The defendant submitted his notice of appeal (including the motion for release) to this Court on July 28, 1989.  Pursuant to Rule 4(a)(1), Fed.R.App.P., the notice of appeal was transmitted to the district court to be filed therein as of the receipt date herein.


3
For purposes of appellate review, the final order in a criminal proceeding is the imposition of sentence.    Midland Asphalt Corp. v. United States, 109 S. Ct. 1494, 1497 (1989);  Berman v. United States, 302 U.S. 211, 212 (1937).  There being no such final order in this case, the notice of appeal filed by the defendant is premature and imparts no appellate jurisdiction herein to review the defendant's conviction.  To the extent the defendant sought to appeal the revocation of bond, we note the notice of appeal was filed more than ten days after such revocation and therefore was untimely.


4
It therefore is ORDERED that this appeal is dismissed for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  This order is without prejudice to the defendant filing a timely notice of appeal following the imposition of sentence and moving at that time for release on bond pending such appeal.  See Rule 9(b), Fed.R.App.P.